PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carney et al.
Application No. 14/842,196
Filed: 1 Sep 2015
For System and Method for Construction, Delivery and Display of iTV Content
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e) filed on October 21, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to two prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, the petition fee has been received.

To date, requirements (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have been satisfied and items (1) and (3) of 37 C.F.R. 
§§ 1.78(c) and 1.78(e) have not.

Regarding requirements (1) of 37 C.F.R. §§ 1.78(c) and  1.78(e), 37 C.F.R. §§ 1.78(a)(3) and 1.78(d)(2) each require the reference to each prior-filed application to be included in an ADS or a certificate of correction.  Consequently, a corrected/updated ADS has been included with this petition but it cannot be entered for the following two reasons.

First, Petitioner seeks to insert a benefit claim such that this application is a continuation of 13/490,932, which is a  continuation of 13/161,879, which is a continuation of 10/390,064, which is a continuation-in-part of 10/247,901 and also claims the benefit of 60/364,532 and 60/364,545.  However, application number 13/490,932 does not contain the requested benefit claim.

See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis included). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

While it is noted that both an original and a renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) have been filed in application number 13/490,932, neither has been found to be grantable.

Second, the material to be removed from Office records has not been properly marked.  Petitioner seeks to change the relationship between 13/490,932 and 13/161,879 from divisional to a continuation, however this material is not present in Office records.  See the following portion of the updated filing receipt mailed in this application on September 14, 2021:


    PNG
    media_image2.png
    48
    518
    media_image2.png
    Greyscale

[AltContent: textbox ()]



Petitioner may wish to consider submitting a corrected/updated ADS where the material to be inserted has been underlined and the material to be removed has been stricken-through or placed within brackets, as is required by 37 C.F.R. 1.76(c)(2).  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Updated Filing Receipt mailed on September 14, 2021 that sets forth, in pertinent part:
	
    PNG
    media_image3.png
    101
    537
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    38
    293
    media_image4.png
    Greyscale


Regarding requirements (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), first, neither of the statements required by 37 C.F.R. 
§§ 1.78(c)(3) and (e)(3) have been located in the petition.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner explains that the error occurred due to “the inadvertent failure to include any application numbers in the left most spaces of the ADS” that was filed in parent application number 13/490,932 (in which similar petitions have been filed, as discussed earlier in this decision).  Petitioner adds “applicant was unaware of the errors until it was recently decided by the applicant to offer for sale the patent portfolio including this application” and the error was discovered during the performance of due diligence “on the patents in the portfolio.”

First, the word “recently” is a vague term.  Petitioner must reveal the precise date on which the Applicant learned of the error in the priority chain.

Second, the USPTO mailed a filing receipt to Petitioner’s law firm on September 18, 2015, which sets forth, in pertinent part:

    PNG
    media_image5.png
    136
    466
    media_image5.png
    Greyscale


The USPTO mailed an updated filing receipt to Petitioner’s law firm on January 29, 2016, which sets forth, in pertinent part:

	
    PNG
    media_image6.png
    137
    464
    media_image6.png
    Greyscale


The USPTO mailed a replacement filing receipt to Petitioner’s law firm on October 30, 2019, which sets forth, in pertinent part:


    PNG
    media_image7.png
    102
    529
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    36
    286
    media_image8.png
    Greyscale


The USPTO mailed an updated filing receipt to Petitioner’s law firm on September 14, 2021, which sets forth, in pertinent part:
	

    PNG
    media_image9.png
    106
    512
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    36
    288
    media_image10.png
    Greyscale


It is not clear why the parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded.  It is equally unclear why these parties took no action to secure the desired benefit claim until the filing of this petition on October 21, 2021, more than six years after the mailing of the September 18, 2015 filing receipt and four months after a similar petition was filed in parent application number 13/490,932 on June 24, 2021.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

The petition fee has been received and need not be resubmitted.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply